      Case 2:18-cv-01534-RJC-CRE Document 197 Filed 10/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

ANDREW FITCH, RICHARD                                 )
D'ALESSANDRO, MICHAELLE                               )
HUTCHISON, INDIVIDUALLY AND ON                        )              2:18-CV-01534-RJC
                                                      )
BEHALF OF ALL OTHERS SIMILARY                         )
SITUATED;                                             )
                                                      )
                Plaintiffs,                           )
                                                      )
        vs.                                           )
                                                      )
GIANT EAGLE INC,                                      )
                                                      )
                Defendant,                            )

                                             ORDER

       AND NOW, this 14th day of October, 2020,

       After consideration of Defendants’ motion for reconsideration and motion for clarification,

for the reasons that follow, said motion is granted in part and denied in part.

       As for Defendants’ motion for reconsideration, a court may grant a motion for

reconsideration if the moving party shows: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court issued its order; or (3) the

need to correct a clear error of law or fact or to prevent a manifest injustice. Wiest v. Lynch, 710

F.3d 121, 128 (3d Cir.2013) (citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194,

1218 (3d Cir.1995)). Giant Eagle does not set forth under which prong it seeks reconsideration,

but generally argues that there was no evidence that the use of the Employee Acknowledgment

Form chilled participation in the class, and the court ordering a curative notice was premature

because no class has been conditionally certified. As to Giant Eagle’s first argument, Giant Eagle

is seeking to relitigate what this court has already decided: that the Employee Acknowledgement

Form has the potential to chill participation in this action in substance and by the way it was


                                                  1
        Case 2:18-cv-01534-RJC-CRE Document 197 Filed 10/14/20 Page 2 of 2




administered. See Memo. Order (ECF No. 192) at 4-6. Accordingly, reconsideration is denied.

As to Giant Eagle’s issue with prematurely ordering a curative notice, the court will order the

curative notice to be distributed if conditional certification is granted. All previous deadlines set

by the court remain in effect.

         As to Giant Eagle’s motion for clarification to allow Giant Eagle to use the Employee

Acknowledgment Forms as a business record in this litigation, such a request is premature as it is

not yet clear how Giant Eagle will use any such forms in litigation and therefore issue is not yet

ripe.

         Accordingly, Giant Eagle’s motion for reconsideration is granted in part as to the court’s

ruling to send a curative notice if a class is conditionally certified and denied in all other respects.

All other deadlines remain in effect.

         So ordered.
                                                                By the Court:

                                                                s/ Cynthia Reed Eddy
                                                                Chief United States Magistrate Judge

cc: all registered counsel via CM-ECF




                                                   2
